DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1 (as depicted in Figures 1-5) in the reply filed on 11/02/2022 is acknowledged.  
Claims 7-8 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022. 
Applicant, in the reply, indicates that claims 1-6, 9-14, and 16-20 are readable on the elected Species 1 (as depicted in Figures 1-5).  However, after a careful review, it is noted that independent claims 9 and 14 each include limitation(s) such as "at least a portion of the fastener being directly coupled to the support" drawn to the non-elected Species 4 (as depicted in Figures 17-21).  Claims 10-13 each depend from claim 9 and claims 16-20 each depend from claim 14.  Accordingly, claims 9-14 and 16-20 are also withdrawn from further consideration as being drawn to non-elected inventions.  
Claims 1-6 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis for the elected species in the specification for "in the access position, the medial wing and the lateral wing are spaced apart from the sole structure with a distal end of the medial wing and a distal end of the lateral wing both remote from the sole structure and further apart from one another than in the use position" and "in the use position, the distal end of the medial wing is adjacent to the front section with the at least one rear medial magnet coupled to the at least one front medial magnet, and the distal end of the lateral wing is adjacent to the front section with the at least one rear lateral magnet coupled to the at least one front lateral magnet".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,172,727 B2 in view of Ferreira (US 2012/0079746 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5-7 of U.S. Patent No. US 11,172,727 B2 anticipate each and every limitation of claims 1-4 and 6 of the current application, except that the front section fixed to a forefoot region of the sole structure, the rear section operatively secured to the sole structure; in the access position, the medial wing and the lateral wing are spaced apart from the sole structure with a distal end of the medial wing and a distal end of the lateral wing both remote from the sole structure and further apart from one another than in the use position; and in the use position, the distal end of the medial wing is adjacent to the front section, and the distal end of the lateral wing is adjacent to the front section as recited in claim 1.  However, Ferreira in an analogous art teaches an article of footwear (shoe 10; figs. 1-2; para. 0017) comprising an upper (front upper portion 202 together with disengageable-heel portion 402; figs. 1-2; para. 0017) including a front section (front upper portion 202; figs. 1-2; para. 0017) and a rear section (disengageable-heel portion 402; figs. 1-2; para. 0017); the front section fixed to a forefoot region of a sole structure (sole 102; figs. 1-2; para. 0019) and partially defining a foot-receiving cavity (figs. 1-2, 4), and the rear section operatively secured to the sole structure at least partially rearward of the front section (figs. 1-2; para. 0025) and including a medial wing (a distal portion of heel medial side portion 420; see annotated fig. 5 and figs. 3-4; para. 0026) and a lateral wing (a distal portion of heel lateral side portion 42; see annotated fig. 5 and figs. 3-4; para. 0026), wherein: in the access position, the medial wing and the lateral wing are spaced apart from the sole structure (see annotated fig. 5 and figs. 3-4) with a distal end of the medial wing and a distal end of the lateral wing both remote from the sole structure (see annotated fig. 5 and figs. 3-4; para. 0026) and further apart from one another than in the use position (see the use position in figs. 1-2 and the access position in figs. 4-5); and in the use position, the distal end of the medial wing is adjacent to the front section (see figs. 1-3; para. 0031), and the distal end of the lateral wing is adjacent to the front section (see figs. 1-3; para. 0031).  Therefore, based on Ferreira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the article of footwear, with the front section fixed to a forefoot region of the sole structure, the rear section operatively secured to the sole structure; in the access position, the medial wing and the lateral wing are spaced apart from the sole structure with a distal end of the medial wing and a distal end of the lateral wing both remote from the sole structure and further apart from one another than in the use position; and in the use position, the distal end of the medial wing is adjacent to the front section, and the distal end of the lateral wing is adjacent to the front section, as such a configuration would be a simple approach for a shoe with a disengageable-heel portion which allows easy donning and doffing by pivoting the disengageable-heel portion forward or backward. 

    PNG
    media_image1.png
    526
    862
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2012/0079746 A1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiens (US 2015/0216252 A1).
Regarding claim 1, Wiens discloses an article of footwear (shoe 10; fig. 1; paras. 0024-0025) comprising: 
a sole structure (sole 26; fig. 1; para. 0026); 
an upper (upper 12; fig. 1; para. 0025) including a front section (front section 16; figs. 1-2; para. 0027) and a rear section (heel section 14; figs. 1-2; para. 0027); the front section fixed to a forefoot region of the sole structure and partially defining a foot-receiving cavity (see annotated fig. 4; para. 0027), and the rear section operatively secured to the sole structure at least partially rearward of the front section (see figs. 1-2; para. 0027) and including a medial wing (a medial portion corresponding to medial side 20; see annotated fig. 4; para. 0028) and a lateral wing (a lateral portion corresponding to lateral side 18; see annotated fig. 4; para. 0028); 
a medial set of magnets (magnetic assembly 62 at medial side 20; see fig. 3 and annotated fig. 4; paras. 0033-0034) including at least one front medial magnet secured to a medial side of the front section and at least one rear medial magnet secured to the medial wing (see fig. 3 and annotated fig. 4; paras. 0033-0034); and 
a lateral set of magnets (magnetic assembly 62 at lateral side 18; see fig. 3 and annotated fig. 4; paras. 0033-0034) including at least one front lateral magnet secured to a lateral side of the front section and at least one rear lateral magnet secured to the lateral wing (see fig. 3 and annotated fig. 4; paras. 0033-0034); 
wherein: 
the rear section is movable relative to the front section between an access position (open configuration; fig. 2; paras. 0028, 0031) and a use position (closed configuration; fig. 1; paras. 0028, 0030); 
in the access position, the medial wing and the lateral wing are spaced apart from the sole structure (see fig. 2 and annotated fig. 4) with a distal end of the medial wing and a distal end of the lateral wing both remote from the sole structure (see fig. 2 and annotated fig. 4) and further apart from one another than in the use position (the medial and lateral wings are parts of flexible shell 12, therefore being further apart from one another when stepped or pulled in the access position than in the use position; paras. 0042); and 
in the use position, the distal end of the medial wing is adjacent to the front section (see figs. 1, 3) with the at least one rear medial magnet coupled to the at least one front medial magnet (see fig. 3 and annotated fig. 4; paras. 0033-0034), and the distal end of the lateral wing is adjacent to the front section (see figs. 1, 3) with the at least one rear lateral magnet coupled to the at least one front lateral magnet (see fig. 3 and annotated fig. 4; paras. 0033-0034).
Regarding claim 6, Wiens discloses the article of footwear of claim 1, and further discloses wherein: 
a lower edge (a medial rearward edge 54 which is lower than an upper collar edge; see fig. 1 and annotated fig. 4; para. 0028) of the medial wing abuts a medial edge (a medial forward edge 52; see fig. 4; para. 0028) of the front section in the use position (see fig. 3 and annotated fig. 4; paras. 0028, 0034), and a lower edge (a lateral rearward edge 54 which is lower than the upper collar edge; see annotated fig. 4; para. 0028) of the lateral wing abuts a lateral edge (a lateral forward edge 52; see fig. 4; para. 0028) of the front section in the use position (see fig. 1 and annotated fig. 4; para. 0034); 
the at least one front medial magnet is disposed at the medial edge of the front section (see annotated fig. 4; para. 0034), the at least one rear medial magnet is disposed at the lower edge of the medial wing (see annotated fig. 4; para. 0034), the at least one front lateral magnet is disposed at the lateral edge of the front section (see annotated fig. 4; para. 0034), and the at least one rear lateral magnet is disposed at the lower edge of the lateral wing (see fig. 3 and annotated fig. 4; para. 0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wiens (US 2015/0216252 A1) in view of Ferreira (US 2012/0079746 A1).
Regarding claim 2, Wiens discloses the article of footwear of claim 1.  Wiens does not disclose the article of footwear further comprising: at least a first portion of a lace guide secured to the medial wing or the lateral wing; and a second portion of the lace guide secured to the front section; wherein the first portion and the second portion are spaced apart from one another when the rear section is in the access position and are adjacent to one another when the rear section is in the use position.  However, Ferreira in an analogous art teaches an article of footwear (shoe 10; fig. 1; para. 0017) comprising: an upper (upper portions 202 and 402 together forming an upper; fig. 1; para. 0017) comprising a front section (portion 202; fig. 1) and a rear section (portion 402; fig. 1), wherein the rear section including a medial wing (a distal portion of heel medial side portion 420; see the above annotated fig. 5 and figs. 3-4; para. 0026) and a lateral wing (a distal portion of heel lateral side portion 42; see the above annotated fig. 5 and figs. 3-4; para. 0026); at least a first portion (apertures 306 and 308; fig. 5; para. 0028) of a lace guide (the lace apertures 302, 304, 306 and 308 in combination forming a lace guide; fig. 1; para. 0023) secured to the medial wing or the lateral wing (fig. 5; para. 0028); and a second portion of the lace guide (at least a pair of apertures 302, 304 adjacent to portion 402 when in a closed configuration; fig. 1; para. 0023) secured to the front section (fig. 1; para. 0023); wherein the first portion and the second portion are spaced apart from one another when the rear section is in an access position (see figs. 4-5) and are adjacent to one another when the rear section is in a use position (see fig. 1; para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Wiens, with the article of footwear further comprising: at least a first portion of a lace guide secured to the medial wing or the lateral wing; and a second portion of the lace guide secured to the front section; wherein the first portion and the second portion are spaced apart from one another when the rear section is in the access position and are adjacent to one another when the rear section is in the use position, as taught by Ferreira, in order to provide an additional coupling means between the front section and the rear section of the upper when in use.
Regarding claim 4, Wiens and Ferreira, in combination, disclose the article of footwear of claim 2, and Wiens further discloses wherein the article of footwear further comprising lacing (lacing 94; fig. 1; para. 0040).  
Wiens does not explicitly disclose the article of footwear further comprising: a plurality of lace-receiving elements on the front section; and the lace extending through at least some of the plurality of lace-receiving elements and around the first portion of the lace guide when the rear section is in the use position.  However, Ferreira teaches an article of footwear further comprising: a plurality of lace-receiving elements (apertures 302; fig. 1; para. 0023) on a front section (portion 202; fig. 1); and a lace (lacing 310; figs. 1-2; para. 0029) extending through at least some of the plurality of lace-receiving elements and around the first portion of the lace guide when the rear section is in the use position (see figs. 1-2; para. 0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the article of footwear as disclosed by Wiens, with the article of footwear further comprising a plurality of lace-receiving elements on the front section; and the lace extending through at least some of the plurality of lace-receiving elements and around the first portion of the lace guide when the rear section is in the use position, as taught by Ferreira, in order to provide an additional coupling means between the front section and the rear section of the upper when the front section and the rear section are in a closed position.

    PNG
    media_image2.png
    744
    1217
    media_image2.png
    Greyscale

Annotated Fig. 4 from US 2015/0216252 A1


Status of Claims
Pending claims 3 and 5 appear to be free of prior art.  As to claim 3, none of the prior art of record alone or in combination teaches wherein the article of footwear further comprising a first magnet in a cavity of the first portion and a second magnet in a cavity of the second portion, wherein an end of the first magnet is adjacent to an end of the second magnet when the rear section is in the use position, and the end of the first magnet has a polarity opposite from a polarity of the end of the second magnet as recited in claim 3.  As to claim 5, the above same reason applies, as claim 5 depends from claim 3.
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Kaufman (US 2011/0146106 A1) and Paintin (US 2009/0217552 A1) each teach a split shoe upper comprising magnetic closures.  Kim (KR 20100103909 A) also teaches an upper comprising a split shoe upper comprising a medial wing and a lateral wing with a plurality of magnets 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732